                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         MIDDLE DISTRICT OF TENNESSEE
                              NASHVILLE DIVISION

UNITED STATES OF AMERICA                                )
                                                        )
                                                        )
v.                                                      )       Criminal No. 3:20-cr-00161
                                                        )       Judge Trauger
WESLEY SOMERS [1]                                       )
SHELBY LIGONS [2]                                       )
                                                        )

                              ORDER RESETTING JURY TRIAL

        This case is reset for jury trial on June 29, 2021 at 9:00 a.m. in Courtroom 873, United

States Courthouse, 801 Broadway, Nashville, Tennessee. As soon as it appears that the case will

be tried, the parties shall notify Judge Trauger’s courtroom deputy of the anticipated number of

trial days that will be necessary.

        Any plea agreement shall be consummated by noon on the Tuesday before the trial, and

the Courtroom Deputy notified thereof. Expert witness disclosures shall be made 30 days before

trial. Any proposed plea agreement shall be submitted to the court by two (2) business days

before the scheduled change of plea hearing.

        In advance of any plea hearing, the United States Attorney shall submit to chambers

a document that lists the elements of each offense to which the defendant is pleading guilty

and the statutory penalty for each charge against the defendant, including period of

incarceration, fine, and period of supervised release applicable.

        If the case is to be tried, the parties shall file the following by the close of business on the

Tuesday before the trial:



                                                   1

     Case 3:20-cr-00161 Document 44 Filed 12/16/20 Page 1 of 2 PageID #: 213
       1.      an agreed set of jury instructions;

       2.      alternative versions of jury instructions on which there is not an agreement, with
               citations to supporting authorities;

       3.      an agreed verdict form or alternative versions; and

       Motions in limine shall be filed fourteen (14) days before the trial, and responses to

motions in limine shall be filed by seven (7) days before trial.

       Parties shall email in MS Word format, all proposed instructions and verdict forms that

are filed to debby_sawyer@tnmd.uscourts.gov and to katheryn_beasley@tnmd.uscourts.gov.

       It is so ORDERED.




                                                         ________________________________
                                                         ALETA A. TRAUGER
                                                         U.S. District Judge




                                                     2

    Case 3:20-cr-00161 Document 44 Filed 12/16/20 Page 2 of 2 PageID #: 214
